DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s response filed 03 March 2022 has been received and entered.  Claims 1, 18-19 have been amended, claims 20-21 have been added and claims 3-17 have been canceled.  Claims 1-2 and 18-21 are currently pending in the instant Office action.  
Claims 1-2 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 August 2020 and the restriction was made FINAL.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any object or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 11 November 2021 have been fully considered but  are not found to be persuasive with regard to the application being in condition for allowance.
Allowable Subject Matter
	Applicant’s amendments to claims 18-19 place those claims in condition for allowance.  The restriction requirement between the products and methods of use , The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10 February 2020 is withdrawn.  Claims 1-2 and newly added claims 20-21, directed to a method of inhibiting VEGF- mediated angiogenesis is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  the claims repeat language already present in the base claims, making the language redundant.  Taking claims 1 and 18 as an example, claim 18 recites that the VEGF variant polypeptide has the ability to antagonize VEGF mediated angiogenesis.  Claim 1 depends on claim 19 and again recites “having the ability to antagonize VEGF mediated angiogenesis”.  This occurs again with claim 20 which depends from claim 19 and .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are directed to methods of inhibiting VEGF-mediated angiogenesis by administration of VEGF variant polypeptides wherein the VEGF variant has the ability to antagonize VEGF mediated angiogenesis and wherein the variant 
However, the instant disclosure of the combination of mutations which have been disclosed for the VEGF variant polypeptides is very limited in that only the amino acids corresponding to positions 149, 150 and 185 have been mutated to either glutamic acid or aspartic acid and demonstrated to have binding affinities to VEGFR-1 and VEGFR-2 which is comparable to native VEGF (see Example 2).  The specification fails to describe the full scope of the claims with regard to up to 5% variation from the named mutations and the functionality of “wherein the affinity of the variant polypeptide for both VEGFR-1 (FLT-1) and VEGFR-2 (KDR/FLK-1) is substantially maintained in comparison to native VEGF”.  The instant specification fails to provide an adequate written description which encompasses the breadth of the current claims in that only particular mutations have been performed and demonstrate the retention of binding affinity for the 2 VEGF receptors and the specification lacks guidance as to what other positions may be modified and be tolerant to modification as well as may be tolerated in combination and still result in a protein that has the required binding affinity which is “substantially maintained in comparison to native VEGF”.  There is a lack of written 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, while the specification teaches several variants with substitutions and biological activity, the specification does not provide sufficient description for the full breadth of the claims with regard to the 5% variability intended in the form of a recitation of percent identity in combination with the required binding affinity for the two VEGF receptors.  There is no disclosure as to the structure being claimed (5% variation) and the activity being claimed and the exemplified variants do not provide information as to which other amino acid positions could be modified and still retain the required binding affinity.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
	With the exception of the defined VEGF variants of SEQ ID NO:25 and 26 with the recited point mutations specified in the claims at the 3 recited positions, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides with up to 5% variation AND with the specified affinity of the variants for both VEGFR-1 and 2 being substantially maintained in comparison to native VEGF, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
	Therefore, only the defined VEGF variants of SEQ ID NO:25 and 26 with the recited point mutations specified in the claims at the 3 recited positions, but not the full Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 2 and 21 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term substantially can be defined by different terms of degree, which are not equivalent.  One definition may include “to a great or significant extent” while another may include “for the most part; essentially”.  Another definition refers to “by an ample or considerable amount; quite a lot”.  These are terms of degree and are not necessarily overlapping.  The specification does not provide a standard for determining the degree which is encompassed by “substantially” and one of ordinary skill in the art would not be .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,550,818. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘818 anticipate the instant claims.  Claim 1 of ‘818 is directed to a method for treating a disease characterized by pathological angiogenesis by administering a pharmaceutically effective amount of a VEGF variant having the ability to antagonize VEGF mediated angiogenesis wherein the variant polypeptide comprises (1) a polypeptide of SEQ ID NO:25 wherein the amino acid at positions 149, 150 and 185 are glutamic acid or aspartic acid or wherein the variant polypeptide comprises (2) a polypeptide of SEQ ID NO:26 wherein the amino acid at positions 123, 124 and 159 are glutamic acid or aspartic acid or wherein the variant polypeptide comprises (3) a polypeptide having at least 95% identity to a polypeptide of (1) or (2) and having the identified amino acid substitutions.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647